


117 HRES 608 IH: Impeaching Antony John Blinken, Secretary of State, for high crimes and misdemeanors.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 608
IN THE HOUSE OF REPRESENTATIVES

August 27, 2021
Mr. Norman (for himself and Mr. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Antony John Blinken, Secretary of State, for high crimes and misdemeanors.

 
That Antony John Blinken, Secretary of State, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the United States Senate: Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Antony John Blinken, Secretary of State, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
Antony John Blinken, in his conduct while Secretary of State, engaged in a pattern of conduct that is incompatible with his duties as an Officer of the United States, as follows: Secretary Blinken took an oath to defend and secure our country and uphold the Constitution when he was sworn in as Secretary of State on January 26, 2021. Article II of the United States Constitution tasks the executive branch with ensuring the laws passed by Congress and signed into law by the President are faithfully executed.  
Secretary Blinken has failed to faithfully uphold his oath and has instead presided over a reckless abandonment of our Nation’s interests, security, and values in his role in the withdrawal of American forces and diplomatic assets from Afghanistan. On April 14, 2021, President Biden announced that all United States troops will begin withdrawing from Afghanistan starting May 1, 2021, and that the removal of troops would be completed by September 11, 2021. 
On April 24, 2021, Pentagon officials, national security advisers, and Secretary Blinken, in a meeting with President Biden at the White House, indicated their belief that they could withdraw the remaining 3,500 American troops from Afghanistan by July 4, 2021. During this same meeting, it was reported that the State Department articulated its ability and intention to keep the American Embassy in Kabul open and operational with more than 1,400 Americans remaining in country. 
On April 27, 2021, in apparent acknowledgment of the dangers posed by a resurgent Taliban, the American Embassy in Kabul ordered nearly 3,000 members of its staff to depart. On May 11, 2021, the Taliban—in furtherance of its speedy and sweeping campaign to recapture control of much of Afghanistan—captured the Nerkh district immediately adjacent to Kabul. 
On May 15, 2021, Embassy officials sent an urgent warning to remaining Americans in the country that the U.S. Embassy strongly suggests that U.S. citizens make plans to leave Afghanistan as soon as possible.. On July 2, 2021, the American military vacated Bagram Air Base—the central United States military post in the country, including the prison on site housing over 5,000 Taliban and suspected terrorist prisoners. The hasty evacuation left these prisoners as well as significant stockpiles of American weapons and equipment unguarded resulting in the eventual liberation of prisoners and seizure of weapons and equipment by Taliban forces. On July 8, 2021, President Biden stated there’s going to be no circumstance where you see people being lifted off the roof of an embassy of the United States from Afghanistan. It is not at all comparable.. 
On August 12, 2021, State Department spokesman, Ned Price, serving under the authority of Secretary Blinken stated The embassy remains open, and we plan to continue our diplomatic work in Afghanistan.. Ross Wilson, the acting United States ambassador to Afghanistan who was on the call, said the staff still needed 72 hours to leave. On August 15, 2021, the American Flag at the United States Embassy in Kabul was taken down. 
On August 15, 2021, Kabul and the Green Zone—the heart of the American diplomatic presence in Afghanistan—was recaptured by the Taliban and remains under its control. On August 25, 2021, American citizens were still attempting to navigate through Taliban blockades, and widespread chaos on the streets of Kabul to Hamid Karzai International Airport in order to leave Afghanistan. 
On August 26, 2021, Secretary Blinken’s failure to execute his duties to safely and efficiently evacuate of all United States government personnel, dependents, and private United States citizens when their lives are in danger directly gave rise to a dangerous scenario at the Kabul airport enabling terrorists to execute a deadly attack that killed eleven marines and a Navy medic and further undermined his abilities to execute his duties under 22 U.S.C. 4802(b). Secretary Blinken’s actions, including ignoring critical intelligence received from the embassy in Kabul and United States intelligence agencies, have left American property, military equipment and weapons in the hands of enemies of the United States, left American citizens stranded in life threatening situations in dereliction of his duties as Secretary of State (22 U.S.C. 2715; 22 U.S.C. 4802). These actions have eroded American interests and security as well as our credibility and relationships amongst our closest allies. In failing to uphold his responsibilities of his office, Secretary Blinken has failed to ensure the protection of the United States Government to American citizens, property, and interests in foreign countries. 
Wherefore, Antony John Blinken, by such conduct, warrants impeachment and trial, and removal from office. Article II Antony John Blinken, in his conduct while Secretary of State, engaged in a pattern of conduct that is incompatible with his duties as an Officer of the United States, as follows: 
On August 10, 2021, as the crisis in Afghanistan was evident and worsening, Secretary Blinken’s spokesman, Ned Price, stated that the United States continues to have leverage … and the Afghan Government has tremendous leverage.. An assertion now proven obviously erroneous constituting the provision of false information to the Congress and American citizens. On August 15, 2021, the Taliban captured Kabul, the capital of Afghanistan. Over one week later, on August 25, 2021, Secretary Blinken gave his first public briefing or interview since the collapse of Afghanistan. This is in direct violation of his statutory duty to keep the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives fully and currently informed with respect to all activities and responsibilities within the jurisdiction of these committees (22 U.S.C. 2680(b)). 
On July 13, 2021, nearly two dozen American diplomats, still remaining in the Kabul embassy, sent a memo directly to Secretary Blinken through the State Department’s “dissent” channel. The cable, first reported by the Wall Street Journal on August 19, 2021, urged that evacuation flights for Afghans begin in two weeks and that the administration move faster to register them for visas. Five days prior to Secretary Blinken receiving the cable through the dissent channel from Kabul, President Biden stated that the Afghan Government was unlikely to fall and there would be no chaotic evacuations of Americans similar to the end of Vietnam. Upon receiving the dissent cable from the Embassy, Secretary Blinken had a moral duty and was statutorily obligated to inform the Congress and American public (22 U.S.C. 2680(b)) that President Biden’s remarks needed to be clarified to prevent any confusion at home and abroad. 
Throughout the month of July and into August, prior to the collapse of the Afghan Government, the United States Intelligence Community warned President Biden and his top advisors, including Secretary Blinken, that the situation in Afghanistan was worsening, the Afghan military was ill-prepared to deal with the Taliban, and a preemptive removal of American troops was ill-advised. In direct conflict with the intelligence and advice provided by his own diplomats and the intelligence community, Secretary Blinken failed to advise and counsel the President accordingly and did not inform the Congress nor American citizens at home and abroad of the dangers posed by the advancing Taliban of which he was explicitly aware. 
As a result, the Afghan Government collapsed in the month of August 2021 and American forces have been struggling to retrieve American civilians and allies, and a humanitarian crisis has erupted at Hamid Karzai Airport in Kabul. Secretary Blinken has not informed the American public nor Congress of what actions will be taken to ensure the safety of all Americans and American allies in Afghanistan. Wherefore, Antony John Blinken, by such conduct, warrants impeachment and trial, and removal from office.  

